 1

 2                                                             Honorable Thomas S. Zilly

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   SMARTEK21, LLC, a Washington limited liability
     company,
11                                                    NO.: 2:17-cv-01798-TSZ
                           Plaintiff,
12                    v.                              ORDER CONTINUING ALL
                                                      REMAINING DEADLINES AND
13   VISIKARD, INC., a Delaware corporation, and      TRIAL
     KENNETH LIPSCOMB, an individual,
14
                           Defendant.
15

16   VISIKARD, INC., a Delaware corporation,
17                         Third Party Plaintiff,
18                   v.
19   CHRISTOPHER MASON, an individual, and
     SMYTH & MASON, PLLC, a professional Limited
20   Liability Corporation,
21                         Third Party Defendant.
22

23

24

25   ORDER EXTENDING REMAINING DEADLINES
     SmarTek21 v. VisiKard - 1                                            MDK LAW
                                                             777 108th Avenue Northeast, Suite 2000
                                                                  Bellevue, Washington 98004
                                                                        (425) 455-9610
 1
            THIS MATTER having come on for determination upon stipulation of the parties and the
 2   Court having reviewed the records and files herein and finding good cause therefore, NOW,
 3   Therefore:

 4
            IT IS HEREBY ORDERED that all remaining deadlines set forth in the Scheduling
 5
     Order [Dkt. No 16], including the trial date, are extended by Four (4) months. The amended
 6
     dates shall be as follows:
 7
                  Discovery Deadline                 February 22, 2019
 8
                  Dispositive Motions Deadline       March 21, 2019
 9
                  Motions in Limine Deadline         May 9, 2019
10
                  Pretrial Order Deadline            May 24, 2019
11
                  Trial Brief Deadline               May 24, 2019
12
                  Voir Dire/Jury Inst Deadline       May 24, 2019
13
                  Pretrial Conference                May 31, 2019
14
                  Jury Trial                         June 10, 2019
15

16
             DATED this 17th day of October, 2018.
17

18

19
                                                        A
                                                        Thomas S. Zilly
20                                                      United States District Judge

21

22

23

24

25   ORDER EXTENDING REMAINING DEADLINES
     SmarTek21 v. VisiKard - 2                                                        MDK LAW
                                                                         777 108th Avenue Northeast, Suite 2000
                                                                              Bellevue, Washington 98004
                                                                                    (425) 455-9610
